DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/22/2022 is accepted and entered.
Applicant’s arguments with respect to independent claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Binder is now cited to disclose the claimed limitations including the newly added limitations.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al (WO 2014/036577).
Regarding Claim 1, Binder discloses a wound monitoring system (Figs. 1 and 2; ¶ [0001-0003] of attached translation), comprising:
a wound dressing (12, Fig. 2) configured to be positioned in contact with a wound (11, Fig. 2), the wound dressing (12, Fig. 2) comprising an optical sensor (photodiode 9, Fig. 1; ¶ [0014-0015]) configured to measure a color (¶ [0014-0015]), the optical sensor (9, Fig. 1) positioned on an underside of the dressing (12, Fig. 2; ¶ [0011-0012] indicates the sensor system is integrated into the bandage and arranged “in or on the bandage material” “in such a way that the at least one sensor faces the wound and preferably touches the wound directly”; since the sensor system is described as being on the bandage material in such a way that the sensor faces and touches the wound directly, the optical sensor will be positioned on the underside of the dressing); and
a pH-sensitive material (pH-sensitive silicon layer 7, Fig. 1; ¶ [0015]) positioned directly on the optical sensor (9, Fig. 1; ¶ [0015] indicates the photodiode 9 is arranged below the pH-sensitive silicon layer 7 with Fig. 1 showing the photodiode 9 is placed on and under the silicon layer 7), the pH-sensitive material (7, Fig. 1) configured to change color in response to a change in a pH of the wound (11, Fig. 2; ¶ [0014-0015] indicates the pH sensor comprises a pH sensitive dye and that the photodiode 9 detects the discoloration of the pH-sensitive silicon layer 7),
wherein the optical sensor (9, Fig. 1) is further configured to detect the pH of the wound (11, Fig. 2) based on detection of the color change of the pH-sensitive material (7, Fig. 1; ¶ [0014] states that the pH sensor portion of the sensor system comprises “a pH sensitive dye and an optical sensor that detects the color of the dye”; therefore, the optical sensor detects the pH of the wound by detecting the color change]).
Regarding Claim 25, Binder discloses an illumination element (LED 8, Fig. 1) positioned adjacent the optical sensor (9, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6-12, 18, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (WO 2014/036577) in view of Hammond et al (US 2016/0262672).
Regarding Claims 2, 3, and 7, Binder is silent whether the pH-sensitive material comprises a hydrophilic polymer, a gel, or a foam; whether the pH-sensitive material is interspersed with pH-sensitive elements; and whether the pH-sensitive material comprises polyurethane.
Hammond teaches a wound dressing, thus being in the same field of endeavor, with a pH-indication zone (308, Fig. 10) formed of a polyurethane foam material (¶ [0117] indicates the pH-indication zone can be within the absorbent material which can be polyurethane according to ¶ [0084, 0132]) interspersed with pH-sensitive elements (¶ [0115] indicates the zone includes a pH indicator, ¶ [0005, 0132] indicates the pH indicator is a dye; each dye particle would be considered a pH-sensitive element and coating or otherwise adding the dye to the foam of the pH-indication zone would result in the dye particles being interspersed within the material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon layer with pH sensitive dye of Binder for the polyurethane foam with pH sensitive dye of Hammond. One of ordinary skill in the art would have found this obvious because the polyurethane foam of Hammond is absorbent and would therefore absorb wound exudates which would ensure sufficient wound exudate comes in contact with the dye so the color change is visible to the optical detector. This would be especially beneficial for wound dressings on areas that experience frequent motion, as the motion could result in the dressing coming out of direct contact with the wound at times. If the sensor is capable of absorbing exudate, constant direct contact would not be necessary for the sensor to detect the pH within the wound.
Regarding Claim 6, Binder is silent whether the pH-sensitive material comprises adhesive material.
Hammond teaches the pH indicator can be chemically bound to an adhesive (¶ [0108]) to ensure the pH indicator is not washed away by wound exudate (¶ [0107]).
Therefore, it would have been obvious to modify the pH-sensitive material of Binder to include an adhesive to which the pH-indicating dye can be bound, as taught by Hammond. This ensures the pH indicator dye of Binder is not washed away by the wound exudate (as motivated by Hammond ¶ [0107]).
Regarding Claims 8-12, Binder further discloses a non-pH-sensitive material positioned on the underside of the wound dressing (12, Fig. 2; the bandage material itself will not be pH-sensitive as only the silicon layer 7 comprises the pH-sensitive dye as described in ¶ [0014-0015]).
Binder is silent whether the non-pH sensitive material is configured to direct wound exudate to the pH-sensitive material, wherein the non-pH-sensitive material comprises a hydrophilic polymer, a gel, or a foam, wherein the non-pH-sensitive material is arranged as one or more channels on the underside of the wound dressing, wherein the one or more channels extend from the pH-sensitive material to an edge of the dressing, and wherein the non-pH-sensitive material comprises adhesive material.
Hammond teaches a non-pH-sensitive material (combination of absorbent layer 304 and conduits 314 and 316, Fig. 10; ¶ [0116] indicates that the conduits direct exudate to the pH-indication zone; there would not be any pH-indicators outside of the pH indication zone) positioned on the underside of the wound dressing (¶ [0116] indicates the conduits may take the form of a long strip when viewed from the wound contact surface or underside of the dressing, and therefore the conduits are positioned on the underside of the dressing) and configured to direct wound exudate to the pH-sensitive material (¶ [0116] indicates the conduits wick exudate to the pH indication zone), wherein the non-pH-sensitive material comprises a hydrophilic polymer (¶ [0100]; the absorbent material can comprises SAPs which are hydrophilic polymers), wherein the one or more channels extend from the pH-sensitive material to an edge of the dressing (¶ [0116] indicates the pH indication zone can be on one lateral edge of the dressing and the channels can extend laterally to the zone, indicating the channels will extend at least somewhat to the opposite lateral edge), and wherein the non-pH-sensitive material comprises adhesive material (¶ [0009, 0115]; the wound contacting surface 309, Fig. 10 can be coated in adhesive). This structure allows the dressing to adhere securely to the patient’s skin by the use of adhesive (¶ [0009, 0115]) and allows the conduits to channel fluid towards the pH indication zone in case the pH indication zone does not end up directly over the area producing exudate (¶ [0116]).
Therefore, it would have been obvious to modify the non-pH-sensitive material of Binder to include channels directing the wound exudate to the pH-sensitive material, to have the non-pH-sensitive material have a hydrophilic polymer such as an SAP, and to have an adhesive material coating, as taught by Hammond. These structures allow the dressing to absorb exudate, reducing the chance of infection within the wound, channel fluid towards the pH sensor when the pH sensor is not directly over the part of the wound producing exudate, and adhere securely to the patient’s skin (as motivated by Hammond ¶ [0009, 0115-0116]). Since the pH sensor of Binder is located at the center of the dressing, as seen in Fig. 2 of Binder, the channels in the combination of Binder/Hammond would extend from the pH-sensitive material in the center to the edge(s) of the dressing at least partially.
Regarding Claim 18, Binder discloses a method of monitoring the pH of a wound (¶ [0001-0003, 0010]), comprising:
monitoring a wound (11, Fig. 2) with a wound dressing (12, Fig. 2) positioned in contact with the wound (11, Fig. 2), the wound dressing (12, Fig. 2) comprising a pH-sensitive material (pH-sensitive silicon layer 7, Fig. 1; ¶ [0014-0015]) configured to change color in response to a change in the pH of the wound (11, Fig. 1; ¶ [0014-0015] indicates the pH sensor comprises a pH sensitive dye and that the photodiode 9 detects the discoloration of the pH-sensitive layer 7) and an optical sensor (photodiode 9, Fig. 1) configured to detect a color change of the pH-sensitive material (7, Fig. 1; ¶ [0015] indicates the photodiode optically detects the discoloration of the pH-sensitive material), the optical sensor (9, Fig. 1) positioned on an underside of the wound dressing (12, Fig. 1; ¶ [0011-0012] indicates the sensor system is integrated into the bandage and arranged “in or on the bandage material” “in such a way that the at least one sensor faces the wound and preferably touches the wound directly”; since the sensor system is described as being on the bandage material in such a way that the sensor faces and touches the wound directly, the optical sensor will be positioned on the underside of the dressing), and computing with a processor (control and evaluation circuit 15, Fig. 2) a pH value based on the detected color change from the optical sensor (9, Fig. 1; ¶ [0014-0015]; since the sensor is described as a pH sensor and is described as working by detecting the discoloration of the pH-sensitive layer, it is implicit that the color measured by the optical sensor would be converted from color reading to pH value to be considered a pH sensor rather than simply a color detector.
However, in the event that one of ordinary skill in the art would not have clearly envisioned that the processor of Binder computes a pH value based on the detected color change from the optical sensor, one of ordinary skill in the art would have found it obvious to modify the processor of Binder to automatically compute the pH value based on the detected color change from the optical sensor. One of ordinary skill in the art would have found this obvious as it would be simply automating an otherwise manual process where the user or physician would be comparing the color reading to a chart of colors and their associated pH values. Additionally, one of ordinary skill in the art would be motivated to automate this process because the optical sensor will be capable of detecting smaller changes in colors than the human eye can detect, so having the controller convert the color measurement to a pH value would result in more accurate pH values.
Binder is silent whether the optical sensor is coated in the pH-sensitive material.
Hammond teaches a wound dressing with a pH-indication zone (308, Fig. 10) formed of a polyurethane foam material (¶ [0117] indicates the pH-indication zone can be within the absorbent material which can be polyurethane according to ¶ [0084, 0132]) coated with pH-sensitive elements (¶ [0115] indicates the zone includes a pH indicator, ¶ [0005, 0132] indicates the pH indicator is a dye; each dye particle would be considered a pH-sensitive element and the material can be considered coated with the dye because it is soaked in the dye).
Therefore, it would have been obvious to substitute the silicon layer with pH sensitive dye of Binder for the polyurethane foam with pH sensitive dye of Hammond. One of ordinary skill in the art would have found this obvious because the polyurethane foam of Hammond is absorbent and would therefore absorb wound exudates which would ensure sufficient wound exudate comes in contact with the dye so the color change is visible to the optical detector. This would be especially beneficial for wound dressings on areas that experience frequent motion, as the motion could result in the dressing coming out of direct contact with the wound at times. If the sensor is capable of absorbing exudate, constant direct contact would not be necessary for the sensor to detect the pH within the wound. Since the optical sensor of Binder/Hammond is in contact with the pH-sensitive layer of Binder/Hammond, there will be at least some transfer of dye from the pH-sensitive layer to the optical sensor, resulting in at least a portion of the optical sensor being coated in the pH-sensitive material.
Regarding Claim 26, Binder is silent whether the wound dressing comprises a plurality of optical sensors, individual optical sensors adhered to the pH-sensitive material, the plurality of optical sensors spaced apart under the wound dressing such that pH may be measured at different locations in the wound.
However, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04. Therefore, one of ordinary skill in the art would have found it obvious to modify the wound dressing of Binder to have a plurality of optical sensors instead of just one sensor. Additionally, one of ordinary skill in the art would find it obvious to space the plurality of optical sensors apart from one another so that pH values from various parts of the wound can be determined. This would ensure that infection or other issues are not missed solely because the optical sensors were placed at a part of the wound that did not first develop infection symptoms.
Binder is silent whether the individual optical sensors are adhered to the pH-sensitive material. 
Hammond teaches the pH indicator can be chemically bound to an adhesive (¶ [0108]) to ensure the pH indicator is not washed away by wound exudate (¶ [0107]).
Therefore, it would have been obvious to modify the pH-sensitive material of Binder to include an adhesive to which the pH-indicating dye can be bound, as taught by Hammond. This ensures the pH indicator dye of Binder/Hammond is not washed away by the wound exudate (as motivated by Hammond ¶ [0107]). Additionally, the combination of Binder/Hammond would have the optical sensor adhered to the pH-sensitive material, because the pH-sensitive material is an adhesive and the optical sensor is placed on the pH-sensitive material.
Regarding Claim 27, Binder is silent whether the pH-sensitive material is in the form of a layer coated on a majority of the underside of the wound dressing.
Hammond teaches the pH-sensitive material is in the form of a layer (608, Fig. 8) coated on a majority of the underside of the wound dressing (600, Fig. 8; ¶ [0106-0107]). This allows the pH across the entire wound bed to be mapped (¶[0111]).
Therefore, it would have been obvious to modify the dressing of Binder to have the pH-sensitive material be in the form of a layer coated on a majority of the underside of the wound dressing, as taught by Hammond, to allow the pH across the entire wound bed to be mapped (¶ [0111]). This would be useful for detecting an infection at the earliest stages before it has spread throughout the entire wound.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (WO 2014/036577) in view of Akbari et al (US 2020/0188180).
Regarding Claims 16 and 17, Binder is silent regarding a reference material positioned adjacent the pH-sensitive material, the reference material configured to maintain a stable color, wherein the reference material is incorporated into the wound dressing.
Akbari teaches a wound dressing, thus being in the same field of endeavor, with a reference material (44, 46, Fig. 1; ¶ [0135]) positioned adjacent the pH-sensitive material (14, Fig. 1), the reference material (44, 46, Fig. 1) configured to maintain a stable color (¶ [0135]), wherein the reference material (44, 46, Fig. 1) is incorporated into the wound dressing (10, Fig. 1). The reference material allows differences in lighting or other variations within the dressing and wound to be accounted for (¶ [0135]).
Therefore, it would have been obvious to modify the dressing and method of Binder to include a reference material configured to maintain a stable color into the wound dressing, as taught by Akbari, to account for differences in lighting or other variations within the dressing and wound (as motivated by Akbari ¶ [0135]).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Binder et al (WO 2014/036577) in view of Hammond et al (US 2016/0262672) further in view of Akbari et al (US 2020/0188180).
Regarding Claims 19 and 20, Binder/Hammond is silent whether the optical sensor is configured to detect a color value of a reference material positioned adjacent the pH-sensitive material, and further comprising normalizing a color value of the pH-sensitive material to the reference material, wherein the reference material is configured to maintain a stable color.
Akbari teaches a wound dressing with a reference material (44, 46, Fig. 1; ¶ [0135]) configured to maintain a stable color (¶ [0135]), wherein the reference material (44, 46, Fig. 1) is positioned adjacent the pH-sensitive material (14, Fig. 1), and normalizing a color value of the pH-sensitive material (pH sensor element 14, Fig. 1; ¶ [0132-0133]) to the reference material (44, 46, Fig. 1; ¶ [0135, 0160, 0161]). This allows differences in lighting or other variations within the dressing and wound to be accounted for (¶ [0135]).
Therefore, it would have been obvious to modify the dressing and method of Binder/Hammond to include a reference material configured to maintain a stable color into the wound dressing, and normalizing a color value of the pH-sensitive material to the reference material, to account for differences in lighting or other variations within the dressing and wound (as motivated by Akbari ¶ [0135]).
Claim Rejections - 35 USC § 102 / 103
Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binder et al (WO 2014/036577), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Binder et al (WO 2014/036577).
Regarding Claim 13, Binder discloses a controller (control and evaluation circuit 15, Fig. 2), the controller (15, Fig. 2) configured to convert the color measured by the optical sensor (9, Fig. 1) to a pH value (¶ [0014-0015]; since the sensor is described as a pH sensor and is described as working by detecting the discoloration of the pH-sensitive layer, it is implicit that the color measured by the optical sensor would be converted from color reading to pH value to be considered a pH sensor rather than simply a color detector).
However, in the event that one of ordinary skill in the art would not have clearly envisioned that the controller of Binder is configured to convert the color measured by the optical sensor to a pH value, one of ordinary skill in the art would have found it obvious to modify the controller of Binder to be configured to convert the color measurement to a pH value. One of ordinary skill in the art would have found this obvious as it would be simply automating an otherwise manual process where the user or physician would be comparing the color reading to a chart of colors and their associated pH values. Additionally, one of ordinary skill in the art would be motivated to automate this process because the optical sensor will be capable of detecting smaller changes in colors than the human eye can detect, so having the controller convert the color measurement to a pH value would result in more accurate pH values.
Regarding Claim 14, Binder further discloses the controller (15, Fig. 2) is configured to provide an indication of the pH value to a user (¶ [0011, 0014] indicates the sensor data is stored in the memory and “if necessary, read out and evaluated via an interface” such as an external reading device). The claim merely requires the controller be configured to provide an indication of the pH value to a user – by loading the memory with the pH value data, the information is provided to the user on the memory card. The claims do not require that the controller visually display the indication of the pH value or otherwise directly indicate the pH value to the user without first removing a memory card.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781